Fourth Court of Appeals
                                        San Antonio, Texas

                                              JUDGMENT

                                            No. 04-14-00710-CV

                       IN THE INTEREST OF T.M.P. and M.B.R., Children

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-00126
                            Honorable Richard Garcia, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the motion to withdraw is GRANTED
and the trial court’s order of termination is AFFIRMED.

        We order that no costs be assessed against appellant father because he is indigent.

        SIGNED April 1, 2015.


                                                        _____________________________
                                                        Marialyn Barnard, Justice




1
  The Honorable Karen Pozza is the presiding judge of the 407th District Court, Bexar County, Texas. However, the
termination order in this case was signed by Associate Judge Richard Garcia.